D.

AO 91 (Rev 8/01) Criminal Complaint 2 7
Case ra=my=-026 26 _DoriimMert—1

United States District Court

SOUTHERN - DISTRICT OF. TEXAS -
McALLEN DIVISION ‘

UNITED STATES OF AMERICA

v. CRIMINAL COMPLAINT

; ; Be i B FRE scgler Som
Julio Adrian Salgado-Melendez PRINCIPAL Coettara mick F acecpes Case Number:

YOB: 1988 ‘ee eee
nite: eS : M-1 8 Ba y
oma PEC 2.5 2018 a

AD TCR =,
[ TALE Fate

="! 1 GIAO 4 £5
Fue try DOLLS TTT Li 2

 

 

  
 
 

©
e
win &

, . Landi
(Name and Address of Defendant) of Cloré of Court

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 24,2018 in Hidalgo County, in
the ~ Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Marinthia Delgado-Chapa, a national of Mexico and
undocumented alien, who had entered the United States in violation of law, did knowingly transport, or move or
attempted to transport said alien in furtherance of such violation of law within the United States, that is, froma
location near Los Ebanos, Texas to the point of arrest in Los Ebanos, Texas,

’ in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

 

On December 24, 2018, a camera operator (A1) observed an inflatable raft in the Rio Grande River,
approaching the United States (U.S.) riverbank in Los Ebanos, Texas. The raft was occupied by a male and
female subject and was observed making landfall on the U.S. riverbank.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: LXWVves LJ
Patmos one GARiih
— pom e

yen

Gerardo Niontalvo Senior Patrol Agent

 

 

 

Sworn to before me and subscribed in my presence, . Printed Name of Complainant
December 26, 2018 at McAllen, Texas
Date 4 City and State

————

J Scott Hacker , U. S. Magistrate Judge ‘

Name and Title of Judicial Officer Cl Officer
\ ! '

 

 
Case 7:16-MiQGfFEBSTRTES DISTRIETEOURED Page 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-18-AOYY -

RE: Julio Adrian Salgado-Melendez

CONTINUATION:

Shortly after, the female was seen running north, through a private property frequently used by alien
smugglers, towards two parked pick-up trucks near the river. The female ran into a brown pick-up

‘ truck, which had the passenger door open. Two male subjects were standing behind the brown truck;
one of the subjects approached the passenger. side and appeared to be communicating with the female.
Moments later, both vehicles traveled away from the river towards the exit of the ranch.

Agents responded to the area and approached the male subjects whom were standing by the opened
gate, about to exit the ranch. The driver of the brown truck was identified as Julio Adrian Salgado-
Melendez, a United States Citizen. Agents observed a female whom appeared to look nervous and
engaged her in a conversation, after talking to the female, she admitted to entering the U.S. illegally.
The female was identified as Marinthia Delgado-Chapa, a citizen of Mexico.

Salgado and Delgado were placed under arrest and transported to the Border Patrol Station for
processing.

PRINCIPAL STATEMENT:
Julio Adrian Salgado-Melendez was advised of his Miranda Rights and agreed to provide a sworn
statement without an attorney.

Salgado stated he was in a private ranch that he had access to. Salgado stated that he is aware the
ranch is well known for smuggling. Salgado stated that as he was driving his vehicle near the river, he
saw a woman come out of the brush and ask him for a ride. Salgado stated that although he knew it
was illegal to transport her, he decided to give her a ride.

MATERIAL WITNESS STATEMENT:
Marinthia Delgado-Chapa was read her Miranda Rights and agreed to provide a sworn statement.

Delgado, a citizen of Mexico, stated she agreed to pay a smuggler $1,800 USD for her smuggling
arrangements. Delgado stated she crossed the river alone with one male foot-guide on a raft. Delgado
stated the guide was using her cell phone to communicate with the person who was supposed to pick
her up. Once they were on the riverbank, the guide told Delgado the pickup location was going to be
just north of them. The guide instructed Delgado to run and a vehicle would pick her up. Delgado

’ stated she ran and entered a brown pickup truck with the passenger door open. She then asked a male, |
later identified as Salgado, if he could get her out of the area, to which he agreed.

Page 2
